BENEDICT, District Judge.
I have examined the evidence in these cases in the light of the arguments presented hy the respective advocates, and am satisfied that the collision in question arose from an attempt on the part of the steamship to pass between the schooner Crockett and the schooner Greene, thus crossing the bows of the Crockett, when she should have gone under her stern. As the schooners were sailing, it was not safe to attempt to pass between the schooners, nor was there any reason for making the attempt.
It may be that the attempt arose simply from an error in judgment on the part of those navigating the steamship, although my mind inclines strongly to the belief that it arose from the fact that the attention of those on the steamship was devoted to the two schooners ahead of the Crockett, and that the last vessel was not seen till the steamer was just upon her. The positive evidence of those on the steamship may perhaps be explained by their supposing that there were but two instead of three schooners following each other. However this may be, the liability of the steamship is the same whether her course arose from error of judgment or the failure to see that the Crockett was following behind the Greene.
Let decrees be entered in favor of the libellants, with an order of reference to ascertain the amount of the loss.